                                                                    FiLErJ    .. ^
                                                              U.S.DiSTRlCTCOUtl
                                                                SAVASHAH DIV.
                      UNITED STATES DISTRICT COURTQi^nFC 11 ftHH'35
                      SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION
                                                                 SO.DIST.OFGA.
UNITED STATES OF AMERICA              )
                                      )
V.                                    )      CASE NO: 4:19-CR-185
                                      )
MICHAEL WILSON                        )

                                ORDER TO SEAL

       Upon motion of the United States, it is ORDERED that the Goveniinent's

Notice of Intent t() Offer Eviclonce of Other Acts by Defendant Pursuant to Federal

Rules of Evidence 414, 404(B) and SDGA Local Criminal Rule 16.2, be sealed until

further Order of the Court, excepting only such di.sclosuro.s as necessary to effect

service of process.

     This J//Cday of December, 2019.

                                          )NOR.\BLE CHRISTOPHER L RAT
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
